


FOX CHASE BANK
CHANGE IN CONTROL AGREEMENT


THIS AGREEMENT (“Agreement”), as amended and restated, is hereby entered into as
of October 1, 2015, by and between FOX CHASE BANK (the “Bank”), a Pennsylvania
state-chartered savings bank, Randy J. McGarry (“Executive”) and FOX CHASE
BANCORP, INC. (the “Company”), a Maryland corporation and the holding company of
the Bank, as guarantor.


WHEREAS, the Bank recognizes the importance of Executive to the Bank’s
operations and wishes to protect his position with the Bank in the event of a
change in control of the Company or the Bank for the period provided for in this
Agreement; and


WHEREAS, Executive and the Bank desire to enter into an agreement setting forth
the terms and conditions of payments due to Executive in the event of a change
in control and the related rights and obligations of each of the parties.


WHEREAS, Executive and the Boards of Directors of the Company and the Bank
desire to enter into a change in control agreement setting forth the terms and
conditions of the continuing employment of Executive and the related rights and
obligations of each of the parties and the Agreement in compliance with Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations and guidance issued with respect to 409A of the Code.


NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:


1.    TERM OF AGREEMENT.


(a)    The term of this Agreement shall be (i) the initial term of this
Agreement, consisting of the period commencing on the date of this Agreement
(the “Effective Date”) and ending on the third anniversary of the Effective
Date, plus (ii) any and all extensions of the initial term made pursuant to this
Section 1.


(b)    On each anniversary date thereafter, the Board of Directors of the Bank
(the “Board of Directors”) may extend the term of this Agreement for an
additional one (1) year period so that the remaining term of this Agreement will
be for a term of thirty six (36) months at each anniversary date; provided that
Executive shall not have given at least sixty (60) days’ written notice of
his/her desire that the term not be extended.


(c)    Notwithstanding anything in this Section to the contrary, this Agreement
shall terminate if Executive or the Bank terminates Executive’s employment prior
to a Change in Control.


2.    TERMINATION OF EMPLOYMENT AFTER A CHANGE IN CONTROL.


(a)    Upon the occurrence of a Change in Control followed at any time during
the term of this Agreement by (i) the termination of Executive’s employment by
the Bank, other than for Cause (as defined in Section 3 below), or (ii) the
Executive’s voluntary termination of employment for “Good Reason” (as defined in
Section 3 below), Executive shall be entitled to receive the following:


(A)    continuation of Executive’s base salary for a period of twelve (12)
months.


(B)
continuation of health (including medical and dental) and life insurance
coverage for a period of three (3) months upon terms no less favorable than the
terms upon which such coverage was provided to Executive prior to Executive’s
termination of employment. In the event that the Bank is unable to provide such
coverage by reason of Executive no longer being an employee, the Bank shall
provide Executive with comparable coverage on an individual policy basis.



(C)    For purposes of this Agreement, “base salary” shall mean:


(i)
for salaried employees, the employee’s annual base salary at the rate in effect
on his or her termination date or, if greater, the rate in effect on the date
immediately preceding the Change in Control.



(ii)
for employees whose compensation is determined in whole or in part on the basis
of commission income, the employee’s base salary at termination (or, if greater,
the base salary on date immediately preceding the effective date of the Change
in Control), if any, plus the commissions earned by the employee in the twelve
(12) full calendar months preceding his or her termination date (or, if greater,




--------------------------------------------------------------------------------




the commissions earned in the twelve (12) full calendar months immediately
preceding the effective date of the Change in Control).


(iii)
hourly employees, the employee’s total hourly wages for the twelve (12) full
calendar months preceding his or her termination date or, if greater, the twelve
(12) full calendar months preceding the effective date of the Change in Control.



(b)    The parties to this Agreement intend for the payments to satisfy the
short-term deferral exception under Section 409A of the Code or, in the case of
health and welfare benefits, not constitute deferred compensation (since such
amounts are not taxable to Executive). However, notwithstanding anything to the
contrary in this Agreement, to the extent payments do not meet the short-term
deferral exception of Section 409A of the Code and, in the event Executive is a
“Specified Employee” (as defined herein) no payment shall be made to Executive
under this Agreement prior to the first day of the seventh month following the
Event of Termination in excess of the “permitted amount” under Section 409A of
the Code. For these purposes the “permitted amount” shall be an amount that does
not exceed two times the lesser of: (A) the sum of Executive’s annualized
compensation based upon the annual rate of pay for services provided to the
Company for the calendar year preceding the year in which Executive has an Event
of Termination, or (B) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Section 401(a)(17) of the Code for the calendar
year in which occurs the Event of Termination. The payment of the “permitted
amount” shall be made within sixty (60) days of the occurrence of the Event of
Termination. Any payment in excess of the permitted amount shall be made to
Executive on the first day of the seventh month following the Event of
Termination. “Specified Employee” shall be interpreted to comply with Section
409A of the Code and shall mean a key employee within the meaning of Section
416(i) of the Code (without regard to Section 5 thereof), but an individual
shall be a “Specified Employee” only if the Company is a publicly-traded
institution or the subsidiary of a publicly-traded holding company.


3.    DEFINITIONS; SPECIAL LIMITATIONS.


(a)    For purposes of this Agreement, the following definitions shall apply:


(A)    “Change in Control” means the occurrence of one of the following events:


i.
Merger: The Bank or the Company merges into or consolidates with another entity,
or merges another entity into the Bank or the Company, and as a result less than
a majority of the combined voting power of the resulting entity immediately
after the merger or consolidation is held by persons who were shareholders of
the Bank or the Company immediately before the merger or consolidation;



ii.
Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Boards of Directors of the Bank or the Company at
the beginning of the two-year period cease for any reason (other than as
required by the Order to Cease and Desist dated June 6, 2005 entered into by the
Bank with the Office of Thrift Supervision) to constitute at least a majority of
the Boards of Directors of the Bank or the Company; provided, however, that for
purposes of this clause (iii), each director who is first elected by the board
(or first nominated by the board for election by the members) by a vote of at
least two-thirds (2/3) of the directors who were directors at the beginning of
the two-year period shall be deemed to have also been a director at the
beginning of such period; or



iii.
Acquisition of Significant Share Ownership: There is filed, or required to be
filed, a report on Schedule 13D or another form or schedule (other than Schedule
13G) required under Sections 13(d) or 14(d) of the Securities Exchange Act of
1934, if the schedule discloses that the filing person or persons acting in
concert has or have become the beneficial owner(s) of 20% or more of a class of
the Bank’s or the Company’s voting securities, however this clause (iii) shall
not

apply to beneficial ownership of Bank or Company voting shares held in a
fiduciary capacity by an entity of which the Bank or the Company directly or
indirectly beneficially owns 50% or more of its outstanding voting securities;
or


iv.
Sale of Assets: The Bank or the Company sells to a third party all or
substantially all of its assets; or



v.
Proxy Statement Distribution: An individual or company (other than current
management of the Company) solicits proxies from stockholders of the Company
seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank with one or more corporations as a result
of which the outstanding shares of the class of securities then subject to such
plan or transaction are exchanged for or converted into cash or property or
securities not issued by the Bank or the Company; or




--------------------------------------------------------------------------------




vi.
Tender Offer: A tender offer is made for 20% or more of the voting securities of
the Bank or Company then outstanding.



(B)    “Good Reason” means, unless Executive has consented in writing thereto,
the occurrence following a Change in Control, of any of the following:


i.    a material reduction in title, authority or responsibilities;


ii.
a reduction of the Executive’s base salary in effect immediately prior to the
Change in Control;



iii.
the relocation of the Executive’s office to a location more than 30 miles from
its location immediately prior to the Change in Control;



iv.
a material adverse change in the Executive’s overall employee benefits package,
unless such change is made on a non-discriminatory basis to all employees; or



v.
failure of any successor institution to assume the obligations under this
Agreement in accordance with Section 16 of this Agreement



(b)    Executive shall not have the right to receive termination benefits
pursuant to Section 3 hereof upon termination for Cause. The term “Cause” shall
mean termination of Executive’s employment by the Bank because of Executive’s
personal dishonesty, incompetence, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, regulation (other than traffic violations or
similar offenses), final cease and desist order, or any material breach of any
provision of this Agreement. Executive shall not have the right to receive
compensation or other benefits for any period after termination for Cause.


(c)    Notwithstanding anything in this Agreement to the contrary, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under said paragraphs or otherwise (the “Termination Benefits”) constitute an
“excess parachute payment” under Section 280G of the Internal Revenue Code of
1986, as amended, or any successor thereto, and to avoid such a result,
Termination Benefits will be reduced, if necessary, to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times Executive’s “base amount,” as determined in
accordance with said Section 280G. The allocation of the reduction required
hereby among the Termination Benefits provided by this Section 3 shall be made
first to any cash payment due under this Agreement and next, but only to the
extent necessary, by waiving the vesting of any equity compensation awards then
outstanding.


(d)    Notwithstanding anything in this Agreement to the contrary, if the Bank
in good faith determines that amounts that, as of the effective date of the
Executive’s termination of employment are or may become payable to the Executive
upon termination of his employment hereunder are required to be suspended or
delayed for six (6) months in order to satisfy the requirements of Section 409A
of the Internal Revenue Code, then the Bank will so advise the Executive, and
any such payments shall be suspended and accrued for six months.


4.
NOTICE OF TERMINATION.



(a)    Any termination by the Bank or by Executive shall be communicated by
Notice of Termination to the other party hereto. For purposes of this Agreement,
a “Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in detail the facts and circumstances claimed to provide a basis for termination
of Executive’s employment under the provision so indicated.


(b)    “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Cause, shall not be less
than thirty (30) days from the date such Notice of Termination is given).


5.    NON-COMPETE; NON-SOLICITATION.


(a)    Notwithstanding anything in this Agreement to the contrary, this Section
5 shall only apply on or after the effective date of a Change in Control. If, on
or after the effective date of a Change in Control, the Executive’s employment
is terminated (i) by the Bank without Cause or (ii) by Executive with Good
Reason, then for the period beginning on the Executive’s termination date and
ending one (1) year thereafter (the “Restricted Period”), Executive shall not,
without express prior written consent of the Bank, directly or indirectly, own
or hold any proprietary interest in, or be employed by or receive remuneration
from, any corporation, partnership, sole proprietorship or other entity
(collectively, an “entity”) “engaged in competition” (as



--------------------------------------------------------------------------------




defined below) with the Bank or any of its affiliates (a “Competitor”). For
purposes of the preceding sentence, the term “proprietary interest” means direct
or indirect ownership of an equity interest in an entity other than ownership of
less than two (2) percent of any class stock in a publicly-held entity. Further,
an entity shall be considered to be “engaged in competition” if such entity is,
or is a holding company for or a subsidiary of an entity which is engaged in the
business of providing banking, trust services, asset management advice, or
similar financial services to consumers, businesses individuals or other
entities; and the entity, holding company or subsidiary maintains physical
offices for the transaction of such business or businesses in any city, town or
county in which the Executive’s normal business office is located or the Bank
has an office or has filed an application for regulatory approval to establish
an office, as determined on the date of Executive’s termination of employment.


(b)    During the Restricted Period, Executive shall not, without express prior
written consent of the Bank, solicit or assist any other person in soliciting
for the account of any Competitor, any customer or client of the Bank or any of
its subsidiaries.


(c)    During the Restricted Period, Executive shall not, without the express
prior written consent of the Bank, directly or indirectly, (i) solicit or assist
any third party in soliciting for employment any person employed by the Bank or
any of its subsidiaries at the time of the termination of Executive’s employment
(collectively, “Employees”), (ii) employ, attempt to employ or materially assist
any third party in employing or attempting to employ any Employee, or (iii)
otherwise act on behalf of any Competitor to interfere with the relationship
between the Bank or any of its affiliates and their respective Employees.


(d)    Executive acknowledges that the restrictions contained in this Section 5
are reasonable and necessary to protect the legitimate interests of the Bank and
that any breach by Executive of any provision contained in this Section 5 will
result in irreparable injury to the Bank for which a remedy at law would be
inadequate. Accordingly, Executive acknowledges that the Bank shall be entitled
to temporary, preliminary and permanent injunctive relief against Executive in
the event of any breach or threatened breach by Executive of the provisions of
this Section 5, in addition to any other remedy that may be available to the
Bank whether at law or in equity. With respect to any provision of this Section
5 finally determined by a court of competent jurisdiction to be unenforceable,
such court shall be authorized to reform this Agreement or any provision hereof
so that it is enforceable to the maximum extent permitted by law. If the
covenants of Section 5 are determined to be wholly or partially unenforceable in
any jurisdiction, such determination shall not be a bar to or in any way
diminish the Bank’s right to enforce such covenants in any other jurisdiction
and shall not bar or limit the enforceability of any other provisions. The Bank
shall not be required to post any bond or other security in connection with any
proceeding to enforce the provisions of this Section 5.


(e)    Notwithstanding the foregoing provisions of this Section 5, Executive may
elect to waive the payment provided for under Section 2(a)A of this Agreement in
exchange for a release of all restrictions set forth in this Section 5.
Executive must make his election under this Section 5(e) in writing and within 5
business days of receiving his Notice of Termination.


6.    SOURCE OF PAYMENTS.


All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company, however, unconditionally
guarantees payment and provision of all amounts and benefits due hereunder to
Executive and, if such amounts and benefits due from the Bank are not timely
paid or provided by the Bank, such amounts and benefits shall be paid or
provided by the Company.


7.    EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS.


This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and Executive, except that this
Agreement shall not affect or operate to reduce any benefit or compensation
inuring to Executive of a kind elsewhere provided. Nothing in this Agreement
shall confer upon Executive the right to continue in the employ of the Bank or
shall impose on the Bank any obligation to employ or retain Executive in its
employ for any period.


8.    NO ATTACHMENT.


(a)    Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null, void
and of no effect.


(b)    This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Bank and their respective successors and assigns.





--------------------------------------------------------------------------------




9.    MODIFICATION AND WAIVER.


(a)    This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.


(b)    No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.


10.    SEVERABILITY.


If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.


11.    HEADINGS FOR REFERENCE ONLY.


The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement. In addition, references herein to the
masculine shall apply to both the masculine and the feminine.




12.    GOVERNING LAW.


Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the Commonwealth of Pennsylvania, without regard to principles of conflicts of
law of Pennsylvania.


13.    ARBITRATION.


Any dispute or controversy arising under, or in connection with, this Agreement
shall be settled exclusively by arbitration, conducted before an arbitrator
sitting in a location selected by Executive within twenty-five (25) miles from
the location of the main office of the Bank, in accordance with the rules of the
American Arbitration Association then in effect relating to employment disputes.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.


14.    PAYMENT OF LEGAL FEES.


All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, only if Executive is successful pursuant to a legal
judgment, arbitration or settlement.


15.    INDEMNIFICATION.


The Bank shall provide Executive (including his heirs, executors and
administrators) with coverage under a standard directors’ and officers’
liability insurance policy at its expense and shall indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been an officer of the Bank (whether or
not he continues to be a director or officer at the time of incurring such
expenses or liabilities), such expenses and liabilities to include, but not be
limited to, judgments, court costs, attorneys’ fees and the cost of reasonable
settlements.


16.    SUCCESSORS TO THE BANK.


The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all of the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.





--------------------------------------------------------------------------------




17.    REQUIRED PROVISIONS.


In the event any of the provisions of this Section 17 are in conflict with the
other terms of this Agreement, this Section 17 shall prevail.


(a)    Any payments made to employees pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.


* * *



--------------------------------------------------------------------------------




SIGNATURES


IN WITNESS WHEREOF, Fox Chase Bank has caused this Agreement to be executed and
its seal to affixed hereunto by a duly authorized officer, and Executive has
signed this Agreement, on the day of November 16, 2015.




ATTEST:
 
FOX CHASE BANK
 
 
 
 
 
 
/s/ Jerry Holbrook
 
By:
/s/ Thomas M. Petro
 
Corporate Secretary
 
 
For the Entire Board of Directors
 
 
 
 
 
 
 
 
FOX CHASE BANCORP, INC.
 
 
 
(guarantor)
 
 
 
 
 
 
 
 
By:
 /s/ Thomas M. Petro
 
 
 
 
 
 
WITNESS:
 
EXECUTIVE
 
 
 
 
 
 
/s/ Susan A. Vinchiarello     
 
/s/ Randy J. McGarry
 
 
 
Randy J. McGarry
 

                        



